El Juez Pbesidente Su. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-lada.
Considerando: que si bien el abandono de la mujer por su marido, ó del marido por su mujer, por un término mayor de un año, es una de las causas • que dan lugar al divorcio, con arreglo al artículo 164 del nuevo Código Civil, en el presente caso no. se justifica el abandono alegado por la demandante, pues si bien resulta que el esposo se marchó para Santo Domingo, dond«*reside hace más de un año, no así que la haya abandonado completamente, pués antes al contrario, la' de-mandante Doña Rosario Puente manifiesta en su demanda que durante la ausencia de su marido, éste le ha enviado al-gún dinero y le ha escrito varias cartas, lo que demuestra que no es cierto el abandono de la esposa, alegado como funda-mento del divorcio.
Visto el artículo citado del Código Civil vigente.
Fallamos que debemos confirmar y confirmamos la sen-tencia apelada con las costas á la parte apelante.
Jueces concurrentes: Sres. Hernández, Pigueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher, no formó Tribunal en la vista de este caso.